PER CURIAM.
We have considered the appellate points presented in the briefs and find that appellant has failed to demonstrate reversible error.
Although the order appealed from provides that “the second amended counterclaim is dismissed with prejudice” counsel have agreed the order was intended to dismiss only Count III of the counterclaim and strike only the affirmative defense asserting usury.
Accordingly, the order appealed from is treated as dismissing only Count III of the counterclaim and striking the affirmative defense of usury and, as so treated, said order is affirmed.
AFFIRMED and remanded for further proceedings.
DOWNEY and ANSTEAD, JJ., and DEAN, ROY E., Associate Judge, concur.